Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.




                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2012-241

                                     NOVEMBER TERM, 2012

 In re J.L., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Chittenden Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 245-8-09 Cnjv

                                                            Trial Judge: A. Gregory Rainville

                          In the above-entitled cause, the Clerk will enter:

        Father appeals from a judgment of the superior court, family division, terminating his
parental rights to the minor J.L. He contends the trial court abused its discretion by issuing an
order that does not comport with its stated objectives. We affirm.

        The material facts as found by the trial court may be summarized as follows. Father and
mother met while both were incarcerated in New York. They later lived together briefly in a
hotel in the Albany, New York area. When mother became pregnant and father observed her
using heroin, he put her on a bus to Vermont where she had family. Mother later falsely
informed him that she had terminated the pregnancy. Mother gave birth to a son, J.L., in
September of 2004.

       J.L.’s life over the next five years with mother was marked by unremitting abuse and
neglect. He was exposed to mother’s substance abuse and criminal activity, and was physically
and sexually abused by a series of dangerous caregivers. He came into DCF custody in August
2009, and, after a number of unsuccessful placements, was placed in the foster home of an
experienced child care provider, where he has since remained.

        J.L. was adjudicated CHINS in October 2009, and DCF filed a termination petition in
May 2010. Mother voluntarily relinquished her parent rights in August 2010. Mother identified
father as J.L.’s biological father, and a DCF search found an address for him in Oneonta, New
York, and an associated phone number listed to one Shirley Walker. A letter sent to the address
in August 2010, informing father of his possible paternity went unanswered. Phone messages in
October 2010 were unreturned. In April 2011, a DCF social worker reached Ms. Walker, who
identified herself as father’s grandmother; she indicated that he was incarcerated in Elmira, New
York. The State sent a certified letter to father’s prison address in April 2011, with a stamped
envelope returnable to the Vermont Attorney General’s office, but father did not respond.
        The State filed a motion for genetic testing in May 2011. Father finally appeared by
telephone at a hearing in June 2011, where he agreed to participate in testing. Shortly thereafter,
father sent a letter to DCF indicating that he had not responded to the April 2011 letter because it
had taken months to consult with his lawyer about how best to respond to the paternity
allegation. The trial court found that father’s assertion in this regard lacked credibility, and that
he knew well before the April 2011 letter that the State of Vermont was seeking to speak with
him about his putative paternity of J.L. Testing confirmed appellant as J.L.’s father. The court
issued a paternity order and assigned counsel for father.

       The Department then moved to terminate the residual parental rights of father to J.L.
Testimony at the hearing from J.L.’s therapist and social worker established that his early
deprivations and abuse had resulted in post-traumatic stress disorder (PTSD), severe reactive
attachment disorder (RAD), and attention deficit hyperactivity disorder. The boy also exhibits
sexualized behaviors. As a result, J.L. requires constant reassurance, predictability, and
constancy to address his reactive behaviors. He was receiving the care that he required in his
current foster home and was showing gradual improvement. A change of custody, however,
would be extremely traumatizing and detrimental to the child’s well being.

        In its best interests analysis, the court found that father had no relationship with J.L, no
understanding of his significant therapeutic needs, and no plan or ability to address them when
released from prison. At the time of the hearing, father was serving a 30 month sentence for
felony possession of cocaine. He was scheduled to be paroled to the community in August of
2012. Although father claimed that he had been unfairly denied an early opportunity to parent
J.L., the court found that father had failed to grasp the opportunity to do so when he knew that
mother was pregnant, sending her back to Vermont. Furthermore, when he later learned of the
child, he failed to promptly make every effort to re-assert his interest. At the same time, the court
found that the child was well settled in his current home, school, and community, and that any
change would be devastating to his emotional well being. The court thus concluded that father
could not resume parental responsibilities within a reasonable period of time, and that
termination was in the best interests of the child. This appeal followed.

        Father has not challenged any of the trial court’s findings summarized above. Instead, he
claims that the court’s “order does not comport with [its] stated objectives” because it found that
continuity and stability were critical to J.L.’s best interests yet failed to transfer parental rights
directly to his current foster parents. It is unclear how the claim impacts father’s interests or
undermines the court’s finding that he was unfit. Nevertheless, it is well settled that the nature or
availability of alternative placements are irrelevant considerations in determining whether the
natural parents are capable of resuming their parental duties within a reasonable period of time.
In re E.B., 158 Vt. 8, 15 (1992). Accordingly, we find no merit to the claim.

        Father also suggests that termination was inconsistent with the finding that J.L. could
benefit from a relationship with father in the future. Although the court found that termination
was in J.L.’s best interests, indeed that it was essential for his emotional health that he remain
unaware of father at this time, it acknowledged that J.L. “may someday need to know about his
biological father.” That time, however, was “not now, nor is it likely to be in the foreseeable



                                              2
future.” In determining whether a parent may resume parental responsibilities, we have stressed
that a “reasonable period of time” must be measured from the child’s perspective and needs. In
re B.M., 165 Vt. 331, 336 (1996). The evidence and findings here amply support the court’s
conclusion that, in view of the J.L.’s paramount need for permanence and stability, and the
absence of any relationship with father, there was no possibility that father could resume parental
responsibilities within a reasonable time. We, thus, discern no merit to father’s claim, and no
basis to disturb the judgment.

       Affirmed.

                                                 BY THE COURT:


                                                 _______________________________________
                                                 John A. Dooley, Associate Justice

                                                 _______________________________________
                                                 Marilyn S. Skoglund, Associate Justice

                                                 _______________________________________
                                                 Brian L. Burgess, Associate Justice




                                             3